El Juez Asociado Sr. Wolf
emitió la opinión del tribunal.
José E. Vidal Amadeo qne falleció bajo disposición testa-mentaria estuvo casado tres veces, habiendo sido interpuesta esta apelación por los herederos del primer matrimonio, quie-nes se oponen a la sentencia y adjudicación hecha por la corte con respecto a la distribución de los bienes entre los herede-ros de los distintos matrimonios. La primera cuestión qne suscitan los apelantes se refiere a los bienes qne alegan per-tenecer privativamente a su madre, primera esposa del tes-tador. José E. Vidal Amadeo y su esposa Angelina Bertrés otorgaron recíprocamente un poder para testar, en el cual la esposa autorizó a su marido a declarar las aportaciones de ella a la sociedad conyugal, y en virtud de tal poder en 12 de febrero de 1884 el referido cónyuge superstite otorgó un testamento en el que expresó que su esposa le había autori-zado para declarar sus aportaciones matrimoniales, lo que dijo haría oportunamente. Hubo prueba de que en el año 1868 la mencionada Angelina Bertrés que entonces estaba casada con el testador, adquirió para sí una parcela de te-rreno. Declararon además varios testigos que la propiedad en cuestión pertenecía a la esposa, pero el contador partidor a quien se le comisionó del caso, el árbitro nombrado poste-riormente y el juez, todos estuvieron conformes en que las declaraciones de todos estos testigos eran de referencia y sin fuerza probatoria alguna y no vemos razón por la cual deba-mos intervenir con esa conclusión. Con respecto a las pala-bras contenidas en el poder y en el testamento, los mismos funcionarios judiciales declararon que las palabras usadas en el poder y el testamento eran meramente rituales tales como las que invariablemente se emplean en documentos de esa clase.
En virtud del hecho de que en su últi-mo testamento mani-festó el testador que su primera esposa no había aportado bienes de su propiedad al matrimonio y de que no hubo *636prueba satisfactoria en contrario, entendemos que la presun-ción de que la propiedad adquirida a título oneroso durante el matrimonio y puesta a nombre de la esposa pertenecía a los bienes gananciales, no ba sido destruida. Por tanto, los causahabientes de la' primera esposa no tienen reclamación alguna que bacer separadamente' sobre la misma.
La segunda cuestión planteada en la apelación se refiere a que una cuarta parte de las rentas y ganancias en cierta casa pertenece a los herederos de la' primera esposa. A dichos herederos se les señaló una suma equivalente a una partici-pación de una cuarta parte en dicha finca, como herederos de la Sra. Bertrés, pero .alegan además que debieron habérseles adjudicado las rentas y beneficios. Con respecto a este punto aparece del informe que existían deudas contraídas. por el primer matrimonio suficientes para emplear las rentas, y además que no hubo prueba acerca de cuándo fue que alcan-zaron. la mayor edad los hijos de dicho primer matrimonio, y durante la minoridad de éstos el padre tenía derecho a percibir dichas rentas y beneficios de conformidad con el artículo 225 del Código Civil, 160 del Código Civil Español, y la ley 5a. del título 17, partida 4 de las Siete Partidas.
En los autos se 'hace mención de ciertos intereses, pero en cuanto a este particular no existe prueba de que los ape-lantes hayan presentado reclamación alguna judicial o éxtra-judicialmente contra su padre. De • acuerdo con el artículo 1067 del Código Civil incurren en mora los obligados a hacer o entregar alguna cosa desde el momento en que se les exige el cumplimiento de la obligación, y según el artículo 1075, se devengarán intereses solamente cuando el deudor incurra en inora. . :
, La sentencia apelada debe ser confirmada en tanto en cuanto hace referencia a los apelantes en este caso.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
*637El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.